United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 96-1542
                                     ___________

Alonzo Bouie,                           *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Missouri.
John W. Carlin, Archivist of the United *
States,                                 *      [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                          Submitted: July 1, 1997
                              Filed: July 17, 1997
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Alonzo Bouie appeals the district court's1 grant of summary judgment in favor
of defendant in his employment discrimination action. Having carefully reviewed the
record and the parties' briefs, we conclude the district court's judgment was correct for
the reasons stated in its thorough order. Accordingly, we affirm. See 8th Cir. R. 47B.



      1
       The HONORABLE DONALD J. STOHR, United States District Judge for the
Eastern District of Missouri.
A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-